The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (SENSORS, 2011 IEEE, hereinafter called Yu ‘11) in view of Esfandiar (newly cited and applied).  In the paper Yu ’11 presents a study of hydrogen gas sensing with a Pt/Graphene/GaN device.  Figure 1 shows the structure of the device.  The second to last paragraph of the first page of the paper teaches the device fabrication in which the device includes a graphene layer, a light absorbing layer, and an electrode, which are stacked, wherein the graphene and the light absorbing are formed in a heterojunction structure.   The paragraph also teaches a platinum catalyst is deposited onto the graphene layer.  With respect to claim 18, this paragraph as well as other parts of the paper teaches the teaches that the light absorbing layer includes a semiconductor of at least one selected from the group consisting a GaN compound, a GaAs compound, a copper indium gallium selenide (CIGS) compound, a perovskite compound, and a .  
In the paper Esfandiar investigated the decoration of TiO2/reduced graphene oxide by Pd and Pt nanoparticles for hydrogen gas sensing.  Reduced graphene oxide (RGO) was used to improve the hydrogen sensing properties of Pd and Pt-decorated TiO2 nanoparticles by facile production routes.  The TiO2 nanoparticles were synthesized by sol–gel method and coupled on GO sheets via a photoreduction process.  The Pd or Pt nanoparticles were decorated on the TiO2/RGO hybrid structures by chemical reduction.  X-ray photoelectron spectroscopy demonstrated that GO reduction is done by the TiO2 nanoparticles and Ti–C bonds are formed between the TiO2 and the RGO sheets as well.  Gas sensing was studied with different concentrations of hydrogen ranging from 100 to 10,000 ppm at various temperatures.  High sensitivity (92%) and fast response time (less than 20 s) at 500 ppm of hydrogen were observed for the sample with low concentration of Pd (2 wt.%) decorated on the TiO2/RGO sample at a relatively low temperature (180 °C).  The RGO sheets, by playing scaffold role in these hybrid structures, provide new pathways for gas diffusion and preferential channels for electrical current.  Based on the proposed mechanisms, Pd/TiO2/RGO sample indicated better sensing performance compared to the Pt/TiO2/RGO.  Greater rate of spill-over effect and dissociation of hydrogen molecules on Pd are considered as possible causes of the enhanced sensitivity in Pd/TiO2/RGO.  Section 2.3 described the hydrogen sensing measurements and teaches that for electrical resistance measurements Au comb-like integrated (with 2 mm inter spaces) electrodes were evaporated on the samples by thermal evaporation.  Gas sensing measurements were performed in a small stainless steel chamber with several electrical feed-throughs, gas inlet and gas outlet.  A constant 4 V DC was applied between the sensor and a constant 1 MΩ resistance connected in series.  Voltage variation of the resistor was monitored by a Sanwa multimeter with PC link plus software.  Desired concentrations of hydrogen in dry air as carrier were controlled by a mass flow controller.  Sensitivity magnitude is defined as S = (R0 − Rg)/R0 in which (R0) and (Rg) are the resistance of the resistor in the absence and presence of hydrogen, respectively.  They defined the response time (recovery time) as the time taken for the sensor resistance to undergo a 90% variation with respect to its equilibrium (a 90% variation to reach its initial value in air after removal of H2).  The gas sensing measurement was carried out at different hydrogen concentrations (100–10,000 ppm) in the range of 100–260 °C.  Figures 8 and 9 show 2 at 180 °C.  In particular table 4 shows that the palladium nanoparticles resulted in a sensor that has shorter response and recovery times as well as greater sensitivity.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the platinum of the Yu ’11 structure with palladium because as shown by Esfandiar palladium would have been expected to show at least increased sensitivity compared to platinum for hydrogen sensing structures including graphene.  
Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Carbon 2015, hereinafter called Zhu ‘15) in view of Xie and Lu (Scientific Reports 2016, hereinafter called Lu ‘16), Sata or Yu (Small 2017, hereinafter called Yu ’17) and further in view of Esfandiar as described above.  In the paper Zhu ‘15 teaches photo-induced selective gas detection based on reduced graphene oxide/Si Schottky diode.  Figure 1 in conjunction with section 2 of the paper on page 139 shows/teaches that the device includes a graphene layer (reduced graphene oxide), a light absorbing layer (nSi), and an electrode, which are stacked (the connection to the nSi layer of the device is shown as a backside connection so the device meets the stacked configuration requirement), wherein the graphene and the light absorbing are formed in a heterojunction structure (Schottky diode).   Figures 1-3 and their associated discussion show that when radiated with light a photocharge is generated and separated in the light absorbing layer and a photocurrent flows.  With respect to using the device for detection, at least figures 5(a)-5(c) and their associated discussion show the use of the device to detect the gases nitrogen dioxide, nitrogen monoxide and sulfur dioxide without application of a bias voltage.  Figure 3 and the paragraph bridging pages 140-141 include discussions on the Fermi shift due to doping of the device.  Figure 1 in conjunction with section 2 of the paper on page 139 shows/teaches that the light absorbing layer includes a Si semiconductor.  The abstract teaches that common combustible and/or toxic gases including CH4, O2, CO, NO2, NO, and SO2 were employed to evaluate the detection performance of such device.  The relationship between current response and gas flow rate, concentration, bias voltage as well as operating time was systematically studied, and the results indicated that the RGO/Si-based device is selective to gases like NO2 and NO.  The conclusion teaches that the RGO/n-Si diode developed in this study is of great potential in the field of gas detection and identification, moreover, further manipulation to the .  
In the paper Xie teaches photodetectors based on 2D layered materials.  Of relevance to the instant claims photoconductors/phototransistors described in section 1 of the paper.  Section 3.1 describes transition metal dichalcogenides including those listed in Table 1 on page 9 of the paper and described in sections 3.1.1 and 3.1.2 (MoS2, MoSe2, WS2, WSe2, MoTe2, HfS2, ReS2 and ReSe2).  Section 3.2 describes group IIIA, IVA, IVB and ternary metal chalcogenides including those listed in Table 2 on page 15 of the paper and described in sections 3.2.1, 3.2.2, 3.2.3 and 3.2.4 (GaS, GaSe, GaTe, In2Se3, InSe, SnS2, SnSe2, ZrS3, ZrSe3, HfS3 and HfSe3).  Table 3 gives data for some of these in combination with a graphene layer.  
In the paper Lu ‘16 teaches a graphene/GaSe nanosheet hybrid photodetector, in which GaSe nanosheets provide a favorable geometric link to the graphene conductive layer through van Der Waals force.  After a vacuum annealing process, a high gain exceeding 107 was obtained simultaneously with a dynamic response time of around 10 ms for both light on and off.  The high performance was attributed to the elimination of possible deep charge traps, most probably at the graphene/GaSe nanosheets interface.  This result demonstrates high photoconductive gain and fast photoresponse can be achieved simultaneously and a clean interface is the key to the high performance of these hybrid devices.  
In the paper Sata teaches a Schottky barrier heterointerface using graphene/MoSe2.  The paragraph bridging the columns of page 1 teaches that heterostructures that are held together by van der Waals (vdW) forces between the layered materials have been the subject of considerable interest in the fields of materials science and opto-electronics.  To that point, several layered materials had been developed and extensively studied.  Such materials included graphene, black phosphorous, transition metal dichalcogenides (TMDs), and hexagonal boron nitride.  Among these materials, heterostructures based on graphene and TMD have been found to exhibit functions that were previously not possible, including those of a vertical field-effect transistor, photocurrent generation, a spin-orbit proximity effect, and the ability to fabricate flexible devices.  Particularly, vertical field-effect transistors based on graphene/MoS2/metal heterostructures have been the subject of considerable attention mainly due to their large current ON-OFF ratio (103 to 105) combined with a large ON current density (>103A/cm2).  This level of 2 interface, the precise tuning of the band alignment at the graphene/TMD interface is crucial in determining the level of performance.  To date, such devices have been fabricated using MoS2, which have an indirect band gap of around 1.3 eV in its bulk form.  Changing the chalcogen atom from sulfur to selenium significantly reduces the band gap (the indirect gap of MoSe2 is around 1.1 eV) and also changes the electron affinity.  Furthermore, MoSe2 exhibits better optical properties than MoS2.  These results point to MoSe2 being the better option for optoelectronics applications.  In addition, since MoSe2 has a smaller electron affinity than MoS2, under the assumption of Schottky–Mott rule, the Schottky barrier height at graphene/MoSe2 interface is expected to be larger than that of graphene/MoS2.  Therefore, a comparison of the Schottky barrier property of different TMD materials provides an insight into the vdW interface properties of a graphene/TMD heterostructure.  In this study, we fabricated a graphene/MoSe2/Ti vertical field-effect transistor with a graphene/MoSe2 vdW interface and studied its gate-tunable properties.  The first full paragraph on page 4 of the paper summarized the results of the paper as demonstrating a graphene/MoSe2/Ti vertical heterostructure with a large current ON-OFF ratio of 105 and an ON-current density >103A/cm2.  The results suggest the possible extension of the graphene/TMD vertical heterostructure with the use of different TMD materials with different band gaps and dielectric properties and, at the same time, having a large current modulation and driving current.  
In the paper Yu ’17 teaches near-infrared photodetectors based on MoTe2/graphene heterostructure with high responsivity and flexibility.  2D transition metal dichalcogenides (TMDCs) have attracted considerable attention due to their impressively high performance in optoelectronic devices.  However, efficient infrared (IR) photodetection has been significantly hampered because the absorption wavelength range of most TMDCs lies in the visible spectrum.  In this regard, semiconducting 2D MoTe2 can be an alternative choice owing to its smaller band gap ≈1 eV from bulk to monolayer and high carrier mobility.  A MoTe2/graphene heterostructure photodetector is demonstrated for efficient near-infrared (NIR) light detection.  The devices achieve a high responsivity of ≈970.82 A W-1 (at 1064 nm) and broadband photodetection (visible-1064 nm).  Because of the effective photogating effect induced by electrons trapped in the localized states of MoTe2, the devices demonstrate an extremely high photoconductive gain 8 and detectivity of 1.55 × 1011 cm Hz1/2 W-1. Moreover, flexible devices based on the MoTe2/graphene heterostructure on flexible substrate also retains a good photodetection ability after thousands of times bending test (1.2% tensile strain), with a high responsivity of ≈60 A W-1 at 1064 nm at VDS = 1 V, which provides a promising platform for highly efficient, flexible, and low cost broadband NIR photodetectors (see the abstract and the last full paragraph on page 6 of the paper).  The first two paragraphs on page 2 of the paper teach that recent work has shown that the creation of a heterostructure consisting of graphene and TMDC can marry the high mobility of graphene with large yield of photocarriers in TMDC, resulting in enhanced photodetection efficiency.  Until that point, photodetection based on TMDCs/graphene heterostructures was mainly limited to the visible range because of the large bandgap of existing TMDCs (e.g., monolayer MoS2: ≈1.8 eV, MoSe2: 1.6 eV, WSe2: 1.6 eV, and WS2: ≈2.1 eV).  Moreover, the bandgap of most TMDCs largely depends on the number of layers and the change in thickness will dramatically affect photoresponsive spectrum range.  For example, monolayer MoS2 has photoluminescence peak energy at 1.9 eV (corresponding photoresponsive wavelength: ≈652 nm) while a six-layer MoS2 has photoluminescence peak energy at around 1.35 eV (corresponding photoresponsive wavelength: ≈918 nm).  In this regard, a new member of TMDCs family, MoTe2, would be a better choice as it has a bandgap that is almost independent of thickness.  Specifically, an indirect bandgap of ≈1.0 eV is observed in the bulk form, and a direct bandgap of 1.1 eV is found in monolayer MoTe2.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the silicon absorption layer of Zhu ’15 with the GaSe material of Lu ‘16, MoS2 and/or the MoSe2 materials that Sata taught for the graphene Schottky barrier heterointerface or any of the transition metal chalcogenides taught for use with a graphene layer in a photodetector structure by Yu ’17 because of their large current ON-OFF ratio and an ON-current density and because such structures have been used to produce a photocurrent as taught by at least Lu ‘16 or Sata and the additional benefits taught by Yu ’17 for the graphene/MoTe2 combination.  Based on the breadth of the transition metal chalcogenide materials taught by Lu ’16, Sata and Yu ’17, and the fact that they are representative of the chalcogenide materials described by Xie with respect to materials used in photodetectors one of ordinary skill in the art at the time the application was filed would have found the replacement of the silicon light absorbing layer of Zhu ’15 with other known transition metal chalcogenides such as those in .  
Claims 1-3, 5, 10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu ‘15 in view of Yang (newly cited and applied), Zhang (Advanced Materials 2016, newly cited and applied), Esfandiar as described above, Yu ’11 as described above and Li, Liu, Luo or Yin.  In the paper Zhu ‘15 teaches photo-induced selective gas detection based on reduced graphene oxide/Si Schottky diode.  Figure 1 in conjunction with section 2 of the paper on page 139 shows/teaches that the device includes a graphene layer (reduced graphene oxide), a light absorbing layer (nSi), and an electrode, which are stacked (the connection to the nSi layer of the device is shown as a backside connection so the device meets the stacked configuration requirement), wherein the graphene and the light absorbing are formed in a heterojunction structure (Schottky diode).   Figures 1-3 and their associated discussion shows that when radiated with light a photocharge is generated and separated in the light absorbing layer and a photocurrent flows.  With respect to using the device for detection (claim 1), at least figures 5(a)-5(c) and their associated discussion show the use of the device to detect the gases nitrogen dioxide, nitrogen monoxide and sulfur dioxide without application of a bias voltage.  Figure 3 and the paragraph bridging pages 140-141 include discussions on the Fermi shift due to doping of the device.  Figure 1 in conjunction with section 2 of the paper on page 139 shows/teaches that the light absorbing layer includes a Si semiconductor.  Zhu does not teach that the light absorbing layer is selected from the group consisting of a GaN compound, a GaAs compound, a copper indium gallium selenide (CIGS) compound, a perovskite compound, and a black phosphorus or that the photocurrent response is indicative of an electron-giving or electron receiving electronic property of the compound in contact with the device.  
In the paper Yang studied the photo-response of a photodetector in different gas environments.  Layered GaS nanosheets have been attracting increasing research interests due to -1) and external quantum efficiency (EQE) (12 621%) is obtained in ammonia (NH3) than in air or oxygen (O2).  A theoretical investigation shows that the charge transfer between the adsorbed gas molecules and the photodetector leads to the different photo-responses.  The introduction of the paper teaches that two-dimensional (2D) materials have attracted significant attention from the scientific community, due to their potential exotic transport physics and prospects for various technological applications.  2D materials-based nanodevices in electronic fields allow possible further miniaturization beyond Moore's Law and they can serve as a high-mobility option applied to large-area and low-cost electronic devices.  Graphene is the most widely studied 2D material so far because of its unusual electrical, magnetic, optical and mechanical properties.  However, several problems remain with graphene due to absence of a bandgap, which is essential for many applications.  As analogues of graphene, layered transition metal dichalcogenides (TMDs) consisting of one layer of transition metal atoms (M) sandwiched between two layers of chalcogen atoms (X) have been regarded as promising materials.  Developing novel photodetectors is of significant importance in the progress of the optoelectronics field.  Among a crowd of various photodetectors, the low dimensional materials-based photodetectors are very attractive because of their compact size and ease of manipulation.  It is well known that low dimensional materials with large surface-to-volume ratio can yield higher photosensitivity than their bulk counterparts and the lifetime of photo-generated carriers is considerably prolonged because of charge separation.  Some TMDs layered material photodetectors have been developed and used in recent years, because of their easy to fabricate complex structures.  GaS nanosheet photodetectors made on SiO2/Si substrates and flexible polyethylene terephthalate (PET) substrates exhibit a photoresponsivity at 254 nm of up to 4.2 A W-1 and 19.2 A W-1, respectively, which is better than some other 2D-material based devices.  Others demonstrated ultrasensitive monolayer MoS2 phototransistors which showed a maximum external photoresponsivity of 880 A W-1 at a wavelength of 561 nm and a photo-response in the 400–680 nm range.  The high surface-to-volume ratio is also useful for new sensor materials which must exhibit selectivity to the analytes, rapid response and recovery, and 2 transistors with different thicknesses have been assessed for gas-sensing performances with exposure to NO2, NH3, and humidity in different conditions such as gate bias and light irradiation.  Considerable progress has been made for the fabrication of different layer-structured III–VI semiconductors in various forms via several techniques in a controlled manner, such as micromechanical cleavage, epitaxial growth, chemical vapor deposition, and liquid exfoliation.  Various high-quality GaS nanostructures as well as other kinds of GaS products have produced in a controlled synthesis via a simple vapor–solid method.  Among the III–VI group of semiconductor materials, GaS is one of the most important materials.  It has two different stoichiometries, i.e., GaS and Ga2S3.  It is well known that hexagonal GaS has layered structures with each layer consisting of a S–Ga–Ga–S repeating unit built by six-membered Ga3S3 rings.  Layered GaS, with an indirect bandgap of 2.5 eV, is more useful for applications in photoelectric devices, electrical sensors, and nonlinear optical applications, owing to its highly anisotropic structural, electrical, optical, and mechanical properties.  Doped GaS can be used for the fabrication of near-blue-light emitting devices.  The photoluminescence yield for thin films of GaS deposited on a GaAs substrate are higher than that of GaAs.  A single-sheet of GaS exhibits field-effect respective differential mobilities of ~0.1 cm2 V-1 s-1 along with good on/off current ratios in the range of ~104 to 105.  However, comparable single-layer or few-layer GaS-based photodetectors have been rarely reported.  This communication reported the design of few-layer GaS photodetectors.  The ultrathin GaS nanosheets mechanically exfoliated on a SiO2/Si substrate are characterized by atomic force microscopy (AFM) and Raman spectroscopy.  After deposition of Au electrodes, two-terminal photodetectors were fabricated (see figure 1 and its associated discussion in the paragraph bridging pages 2585-2586).  The fabricated GaS photodetector shows different photo-responses in various gas environments (see at least figures 4-5 and S4 and their associated discussion in the paragraph bridging pages 2585-2586).  It is noted that there is a distinction between the response to ammonia and oxygen depending on whether they donate electrons to or withdraw electrons from the GaS layer that is detectable in the photocurrent produced.  It has higher current on/off ratio, photo-response and EQE in an NH3 environment than in air or in O2.  The photo-response time is around 10 ms, and it still shows good stability after dozens of switching cycles.  The 
In the paper Zhang reviewed nanostructured materials for room temperature gas sensor.  Sensor technology has an important effect on many aspects in our society, and has gained much progress, propelled by the development of nanoscience and nanotechnology.  Current research efforts are directed toward developing high-performance gas sensors with low operating temperature at low fabrication costs.  A gas sensor working at room temperature is very appealing as it provides very low power consumption and does not require a heater for high-temperature operation, and hence simplifies the fabrication of sensor devices and reduces the operating cost.  Nanostructured materials are at the core of the development of any room-temperature sensing platform.  The most important advances with regard to fundamental research, sensing mechanisms, and application of nanostructured materials for room-temperature conductometric sensor devices were reviewed.  Particular emphasis was given to the relation between the nanostructure and sensor properties in an attempt to address structure–property correlations.  Finally, some future research perspectives and new challenges that the field of room-temperature sensors will have to address were also discussed.  Graphene based gas sensors are discussed starting on page 818.  In the paragraph bridging the columns of page 819, Zhang refers to figure 22 and teaches that the resistance changes of graphene on exposure to NO2 and NH3 are apparently different, revealing a different electronic interaction between graphene and the two gases.  The adsorption of electron-withdrawing NO2 molecules on graphene can result in the increase of the doping level in graphene and increases its conductance.  In contrast, NH3 behaves as an electron donor and reduces the carrier concentration in graphene, thus decreasing its conductance.  This sensing mechanism of graphene-based sensors is in analogy to that of CNTs sensors.  Similar to CNTs, the response of graphene is also greatly influenced by functionalization with other sensitizers such as nanoparticles and functional groups.  The sensing mechanism can also be ascribed to the spillover effect of metal nanoparticles or electronic interaction between metal oxide nanoparticles and graphene.  However, graphene is a complex material, as intra-sheet and inter-sheet electrical properties can influence the sensing mechanism.  In a recent paper, it was shown that the flow rate and film thickness can largely influence the 
In the paper Li teaches high-performance, self-powered photodetectors based on Perovskite and graphene.  The abstract teaches that an ideal photodetector must exhibit a fast and widely tunable spectral response, be highly responsive, have low power consumption, and have a facile fabrication process.  In this paper, a self-powered photodetector with a graphene electrode and a perovskite photoactive layer is assembled for the first time.  The graphene electrode is prepared using a solution transfer process, and the perovskite layer is prepared using a solution coating process, which makes the device low cost.  Graphene can form a Schottky junction with TiO2 to efficiently separate/transport photogenerated excitons at the graphene/perovskite interface.  Unlike the conventional photovoltaic structure, in this photodetector, both photogenerated electrons and holes are transported along the same direction to graphene, and electrons tunneled into TiO2 are collected by the cathode and holes transported by graphene are collected by the anode; therefore, the photodetector is self-powered.  The photodetector has a broad range of detection, from 260 to 900 nm, an ultrahigh on−off ratio of 4 × 106, rapid response to light on−off (<5 ms), and a high level of detection of ∼1011 Jones.  The high performance is primarily due to the unique charge-transport property of graphene and strong light absorption properties of perovskite.  This work suggests a new method for the production of self-powered photodetectors with high performance and low power consumption on a large scale.  The paragraph bridging pages 42779-42780 teaches that p−n junction and Schottky junction photodetectors are capable of detecting light irradiation without an external power -1, a large on−off current ratio of 104, and a broad detection range of 400−900 nm.  A high-performance Schottky junction photodetector should use photoactive materials that have strong light absorption, electrodes with high carrier mobility, and an efficient charge separation between the photoactive materials and the electrodes.  The first two full paragraphs on page 42780 teach that organometal halide perovskites (CH3NH3PbX3, X = I, Br, Cl) have emerged as one of the most promising active materials for use in photodetectors over wide spectral ranges due to their strong and broadband light absorption, long diffusion length, and low binding energy of exciton.  However, typical perovskite photodetector devices are usually manufactured by evaporating electrodes directly onto perovskite films (metal−semiconductor−metal structure) or coating perovskite onto two-dimensional (2D) materials that are transferred onto SiO2/Si (FET structure).  These devices require an external power source and use gold as the electrode for enabling direct contact with perovskite materials, thus having poor stability for the reaction between the perovskite and metals.  Graphene is a promising material for photodetector applications owing to its ultrahigh mobility, conductivity, and stability, which are ideal properties for high-speed photodetection or communication.  However, the light absorption of monolayer graphene is limited (∼2.3%), and the photoresponsivity of pure graphene photodetectors is ultralow (∼10-3 A W-1).  To address these problems, quantum dots (PbS), 2D materials (WS2), organic semiconductors (organic dye), and inorganic−organic materials (perovskite) have been combined with graphene to enhance optical absorption.  For example, recent work had demonstrated that photodetectors can combine the high mobility of graphene with high-yield photocarriers of perovskite, resulting in ultrahigh responsivities, detectivities, and effective quantum efficiencies (EQEs).  
In the paper Liu teaches a highly efficient and air stable infrared photodetector based on a 2D layered graphene-black phosphorous heterostructure.  The presence of a direct band gap and high carrier mobility in few-layer black phosphorus (BP) offers opportunities for using this material for infrared (IR) light detection.  However, the poor air stability of BP and its large 3AW-1), a photoconductive gain (up to 1.13 × 109), and a rise time of about 4 ms.  Considering the thickness-dependent band gap in BP, this material represents a powerful photodetection platform that is able to sustain high performance in the IR wavelength regime with potential applications in remote sensing, biological imaging, and environmental monitoring.  he conclusion of page 36143 teaches that because the BP flakes exhibit large photon absorption over a broadband wavelength range, the graphene−BP heterostructure device exhibits not only broadband photodetection from the visible to IR wavelengths but also shows an ultrahigh photoresponsivity of ∼3.3 × 103 AW-1 at 1550 nm, which is 3046 times greater than those of previously reported photodetectors operating at the same wavelength.  Regardless of the BP thickness, the devices exhibit qualitatively similar behaviors in terms of device performance; however, higher photoresponses were obtained using thicker BP flakes.  In addition, the graphene−BP heterostructure photodetector shows a high photoconductive gain (1.13 × 109), an ultrafast charge transfer (41 fs), a polarization-dependent photocurrent response, and a long-term stability at 1550 nm.  The high performance of this graphene−BP heterostructure photodetector paves the way for potential applications in remote sensing, biological imaging, and environmental monitoring using 2D materials.  
In the paper Luo teaches a graphene/GaAs near-infrared photodetector enabled by interfacial passivation with fast response and high sensitivity.  A bilayer graphene/gallium arsenide (BLG/GaAs) Schottky junction based near infrared photodetector (NIRPD) was passivated to optimize its performance.  The as-fabricated NIRPD is highly sensitive to NIR illumination at zero bias voltage, with a detectivity of 2.88 X 1011, which is much higher than that without passivation (7.3 X 109 cm Hz1/2 W-1).  The corresponding responsivity is 5 mA W-1.  r/f from 32/48 ms to 320/380 ns), and lift time.  It is expected that such a self-driven NIRPD with fast response and high detectivity will have great potential in the future optoelectronic devices.  
In the paper Yin teaches highly efficient graphene-based Cu(In, Ga)Se2 solar cells with large active area.  Two-dimensional graphene has tremendous potential to be used as a transparent conducting electrode (TCE), owing to its high transparency and conductivity. To date graphene films have been applied to several kinds of solar cells except the Cu(In, Ga)Se2 (CIGS) solar cell. In this work, we present a novel TCE structure consisting of a doped graphene film and a thin layer of poly(methyl methacrylate) (PMMA) to replace the ZnO:Al (AZO) electrode for CIGS. By optimizing the contact between graphene and intrinsic ZnO (i-ZnO), a high power conversion efficiency (PCE) of 13.5% has been achieved, which is among the highest efficiencies of graphene-based solar cells ever reported and approaching those of AZO-based solar cells. Besides, the active area of our solar cells reaches 45 mm2, much larger than other highly efficient graphene-based solar cells (>10%) reported so far. Moreover, compared with AZO-based CIGS solar cells, the total reflectance of the graphene-based CIGS solar cells is decreased and the quantum efficiency of the graphene-based CIGS is enhanced in the near infrared region (NIR), which strongly support graphene as a competitive candidate material for the TCE in the CIGS solar cell. Furthermore, the graphene/PMMA film can protect the solar cell from moisture, making the graphene-based solar cells much more stable than the AZO-based solar cells.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the silicon absorption layer of Zhu ’15 with the perovskite materials which Li teaches the use of in combination with graphene in a photodetector, the black phosphorous materials which Liu teaches the use of in combination with graphene in a photodetector, the GaAs material which Luo teach in combination with graphene in a photodetector, the CIGS materials which Yin teaches the use of in combination with graphene in a solar cell or the GaN materials which Yu taught in combination with graphene in a photodetector because of the properties taught by Li for the graphene/perovskite device, by Liu for the graphene/black phosphorous device, by Lu ’18, Luo for the graphene/GaAs devices, by Yin for the graphene/CIGS device or the use of the GaN material in a similar manner in a similar device as .  
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yu ‘11 in view Esfandiar of as applied to claims 5 and 18 above in view of Xie and Lu ‘16, Sata or Yu ’17 (all as described above).  Yu ‘11 does not teach that the light absorbing layer is a transition metal chalcogenide.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to replace the GaN absorption layer of Yu ’11 with the GaSe material of Lu ‘16, the MoS2 and/or the MoSe2 materials that Sata taught for the graphene Schottky barrier heterointerface or any of the transition metal chalcogenides taught for use with a graphene layer in a photodetector structure by Yu ’17 because of their large current ON-OFF ratio and an ON-current density and because such structures have been used to produce a photocurrent as taught by at least Lu ‘16 or Sata and the additional benefits taught by Yu ’17 for the graphene/MoTe2 combination.    Based on the breadth of the transition metal chalcogenide materials taught by Lu ’16, Sata and Yu ’17, and the fact that they are representative of the chalcogenide materials described by Xie with respect to materials used in photodetectors, one of ordinary skill in the art at the time the application was filed would have found the replacement of the GaN light absorbing layer of Yu ’11 with other known transition metal chalcogenides such as those in claim 11 that are not specifically taught by Lu ’16, Sata, Yang and Yu ’17 as an obvious .  
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive.  In response to the claim changes, the previous rejection under 35 U.S.C. 112(a) has been withdrawn, the previous anticipation rejection has been converted into an obviousness rejection and the previously applied obviousness rejections have been modified.  The arguments are moot with respect to the withdrawn and new obviousness rejections (the one based on conversion of the previous anticipation rejection).  
With respect to all claims requiring the presence of a palladium material on the graphene layer (claims 5 and 10 and those dependent therefrom), the newly cited Esfandiar paper shows that palladium is expected to behave in a manner similar to platinum and also expected to be more sensitive.  Thus replacement of platinum with palladium would have been considered by those of ordinary skill in the art to be an obvious substitution/change.  
With respect to the obviousness rejection based on Zhu ’15, anticipation is not required for obviousness to be present.  As the Court has held, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  The newly cited and applied Esfandiar paper shows that platinum and palladium are expected to give sensitivity to hydrogen in a device such as taught by Zhu ‘15 and also that palladium is expected to be more sensitive.  Zhu ’15 is examining the structure for sensitivity to different gases so that it is not limited to any specific gases.  Thus use of platinum and especially the use of palladium to provide sensitivity to a gas such as hydrogen would have been considered by those of ordinary skill in the art to be an obvious change.  With respect to the electrical property that is measured and claimed in claim 1, the newly cited and applied Yang and Zhang references clearly show that one can distinguish .    
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is related to the use of platinum and palladium in sensing devices, the use of chalcogenides in sensing devices and the use of graphene in sensing devices.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797